10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:17-cV-01806-JLR Document 26-1 Filecl 03/01/19 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

vICToR L_ FUNCK, No. 2;17~cv-01306-JLR ,
Plaimiff, M/L
V_ oRDER [PRer~esij t

NANCY A. BERRYHILL, Aoting
Comrnissioner of the Social Security
Administration,

Defendant.

 

 

 

IT IS HEREBY ORDERED that Plaintiff is awarded $3,627.36 in attorney fees pursuant
to the Equal Access to lustice Act, 28. U.S.C. § 2412. lf the U.S. Department of the Treasury
determines that Plaintifl"s EAJA fees are not Subject to any offset allowed under the Treasury
Offset Program, as discussed in Astrue v. Rcztfijf 560 U.S. 586 (2010), payment of this award shall

be made to Francisco Rodriguez and mailed to him at P.O. Box 31844, Seattle, WA 981()3.

add

UNITED ST TES DISTRICT JUDGE `

-§L
DoNEthiS L\ dayof l\l\tm_-l,\ ,2019.

LAW OFF|CE OF
FRANC[SCO RODR|GUEZ

. P_o. Box 31844 ¢ seame, WA 93103
ORDER (2'17`°V'01806']LR) ` 1 rel (206} 414-3394 . Fax (206) 629-3975

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:17~CV-01806-JLR Document 26-1 Filed 031'01/19 Page 2 of 2

Presented By:

s/ FRANCISCO RODRIGUEZ
Franeisco Rodriguez, WSBA #22881
Attorney for Plaintiff

P.O. Box 31844

Seattle, WA 98103

Phone: (206) 414-8894

Fax: (206) 629-8975

Email: tr@titorodriguez.com

LAW OFF|CE OF
FRANC|SCO RODR|GUEZ

1 _ _ _ _ P.O. Box 31844 a Seatt|e, WA 98103
ORDER (2`17 CV 01806 JLR) 2 Te| (206) 414-8894 o Fax (206) 629-8975

 

